Citation Nr: 0612829	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable evaluation for chronic 
sinusitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied the veteran's claim for a 
compensable evaluation for his service-connected sinusitis.  
The veteran filed a timely appeal of this decision to the 
Board.  

The issue of entitlement to an increased rating, on an 
extraschedular basis, for sinusitis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The veteran's condition is not characterized by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.


CONCLUSION OF LAW

The criteria for the assignment of a compensable schedular 
evaluation for the veteran's sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.97; Diagnostic Code 6513 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in June 2003, 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  The veteran was 
furnished notice of the types of evidence needed in order to 
substantiate his claim of entitlement to a higher evaluation 
for his service-connected sinusitis.  Specifically, the 
veteran was informed of his responsibility to identify, or 
submit directly to VA, medical evidence that shows that the 
veteran's service-connected disabilities had gotten worse.  
The veteran was told that this evidence is usually shown by 
medical records showing the current extent of his disability.  
And the veteran was also generally invited to send 
information or evidence to VA that may support his claim.

By way of a January 2004 rating decision and a March 2004 
Statement of the Case, the veteran was advised of the basic 
law and regulations governing his claim, and the basis for 
the decision regarding his claim.  These documents, along 
with the RO's VCAA and development letters, also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506, slip op. at 14 (U.S. 
Vet. App. Mar. 3, 2006).  The reasoning of the Court's 
decision also applies to claims for increased rating.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  In this regard, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.    

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service private and VA medical records, a VA examination, and 
statements submitted by the veteran and his representative in 
support of the claim. 

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In this case, the veteran's sinusitis is evaluated as 
noncompensable under Diagnostic Code 6513.  Under this code, 
a noncompensable evaluation is awarded where the condition is 
detected by x-ray only.  A 10 percent evaluation for 
sinusitis is warranted where there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
where there are three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  And 
a maximum 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.

In October 2003, the veteran was afforded a VA examination in 
connection with his claim.  The examiner indicated that the 
veteran is placed on antibiotics for sinusitis 4 to 5 times a 
year, and the veteran indicated that he has problems with 
both of his sinuses.  The veteran noted that his sinusitis 
interferes with his breathing though his nose.  The veteran 
was indicated to have no purulent discharge, but was noted to 
have dyspnea when he exerts himself and problems breathing 
because his nose gets stuffy.  The examiner noted that the 
veteran's previous x-rays have been negative.  A 
tonsillectomy was noted to have been recommended.  Upon 
examination, the veteran's left nostril was obstructed 50%.  
His right nostril had no obstruction.  The sinuses were 
nontender to palpation and no drainage from nasal passages 
was found.  The turbinates were indicated to be red.  A 
December 2002 diagnostic test indicated no evidence of 
sinusitis. The examiner diagnosed with veteran with post 
surgical resection of the left zygomatic arch and portion of 
the left maxilla with 50% obstruction of the left sinus.  A 
CT scan taken in November 2003 indicated minimal bilateral 
maxillary mucosal thickening without any evidence of acute 
sinusitis.  Mild nasal septal deviation to the right side was 
also indicated.  

Based on the foregoing, the Board finds that a compensable 
evaluation is not warranted for the veteran's sinusitis.  
Under Diagnostic Code 6513, the veteran's condition will be 
evaluated as compensable only where the disability is found 
to be productive of one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
While the veteran was indicated to have been given 
antibiotics for his condition four to five times per year, 
there is no indication in the record that there have been 
incapacitating episodes, or that the veteran's condition was 
accompanied by headaches, pain, purulent discharge or 
crusting.  A compensable evaluation is therefore not 
warranted for the veteran's sinusitis.  


ORDER

Entitlement to a compensable schedular evaluation for the 
veteran's sinusitis is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the extraschedular aspect of the veteran's claim must be 
remanded for further action.

In his statements and contentions contained in the record, it 
is clear that the veteran's primary complaint regarding his 
sinus condition regards its affect on his employment.  
Specifically, the veteran argues that his sinus condition 
affects his ability to get a proper amount of sleep and that 
this is affecting his ability to stay alert on the job and 
adversely impacting his employment as a truck driver.  
Because the veteran's contentions indicate that his 
disability interferes with his employability beyond that 
degree contemplated in the assigned evaluation, the Board 
finds that these assertions raise a question as to whether, 
due to marked interference with employment, the regular 
schedular standards are inadequate to evaluate his sinusitis.  

It does not appear from the information of record that the RO 
has addressed the issue of extra-schedular consideration for 
the service-connected issue on appeal.  In this regard, the 
Board notes that the Board may address the issue if it was 
raised in the context of an appealed increased-rating claim, 
as it is a component of the increased-rating claim rather 
than a separate claim.  See VAOGCPREC No. 6-96, slip op. at 
12, 61 Fed. Reg. 66749 (1996).  Because the veteran may be 
prejudiced by the Board considering this issue in the first 
instance, however, the Board determines that remand for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
is warranted.  Id. at 16 (citing Bernard v. Brown, 4 Vet. 
App. 384 (1993)).  Thus the extra-scheduler aspect of the 
veteran's claim is remanded to the RO and, on remand, the RO 
should consider whether the criteria for invoking the 
procedures for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) are met.

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  The 
reasoning of this case also applies to claims for increased 
rating.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate his increased rating claim, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability in this case.  Upon remand therefore, the 
veteran should be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if the claim is granted, and 
also includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  
2.  Following the procedure set forth at 
38 C.F.R. § 3.321(b)(1), the RO should 
adjudicate the matter of whether the 
veteran's claim for an increased rating 
for sinusitis warrants referral to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service for consideration of the 
assignment of an extraschedular rating.

3.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
addresses the issues of entitlement to an 
extraschedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for 
sinusitis, and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


